Weygandt, C. J.,
dissents for the following reason stated by the trial court:
“In the one case the taxpayer would be required to pay an amount greater than the amount of tax levied and, in the other case, the taxpayer would pay an amount less than the amount of tax levied. This means simply, that a greater percentage or rate of tax is attempted to be imposed upon one taxpayer within a class or group than upon another taxpayer within the same class or group. This is inconsistent with the provisions of Section 8 of Article XII of the Constitution that income taxes may be either uniform or graduated. Under the ordinance the tax is neither uniform nor graduated.”